VILLANTI, Judge.
Fred Allen Brinkley appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s denial because the record conclusively refutes Brinkley’s claim. However, we affirm without prejudice to any *126right Brinkley may have to challenge the forfeiture of gain time through the appropriate administrative remedies with the Department of Corrections and then by way of petition for writ of mandamus in the appropriate circuit court. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000).
Affirmed.
ALTENBERND, C.J., and STRINGER, J., concur.